Order entered September 12, 2019




                                                  In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                            No. 05-19-00177-CR

                                ROLI AROLDO LOPEZ, Appellant

                                                    V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 199th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 199-81302-2018

                                                ORDER
        Before the Court is the State’s September 11, 2019 second motion to extend the time to

file its brief. The State has tendered its brief. We GRANT the motion and ORDER the State’s

brief filed as of the date of this order.


                                                           /s/   LANA MYERS
                                                                 JUSTICE